DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 1-8 in the reply filed on 02/24/2022 is acknowledged. Claims 1-19 and 21-22 are pending in the application. Claims 9-19 and 21-22 are withdrawn from consideration.  Claims 1-8 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Pharmaceutical Development and Technology, 2015, IDS) (Zheng) in view of Cheng et al. (Frontiers in Neuroanatomy, 2014) (Cheng).
Regarding claim 1, Zheng teaches a method for the quantification of a polysorbate in a sample (abstract), comprising the steps of:
a) providing a sample, comprising at least one polysorbate (page 873, par 3);
b) combining the sample with bis-ANS, an hydrophobic dye (page 873, par 3);
c) measuring fluorescence of the mixture (page 873, par 5); and
d) correlating said fluorescence with the amount of polysorbate (page 873, par 5).
Zheng teaches that “Polysorbate-80 is a non-ionic surfactant derived from polyethoxylated sorbitan and oleic acid, consists of hydrophilic and hydrophobic groups. The hydrophobic group in this compound is a fatty acid consisting of a straight hydrocarbon chain. The interaction of bis-ANS with the hydrophobic fatty acid group results in a dramatic increase in the fluorescence emission of bis-ANS, which was used to measure the polysorbate-80 concentration” (page 872, par 3).
Zheng does not specifically teach that the hydrophobic florescent dye is carbocyanine dye. The underlying objective technical problem can be seen as providing an alternative hydrophobic dye. Cheng teaches that carbocyanine dye is a hydrophobic (lipophilic) dye that exhibits enhanced fluorescence upon binding to straight hydrocarbon chain of lipids (abstract). It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to select carbocyanine dye as the hydrophobic dye, because the selection is based on its suitability for the intended use. The result is predictable.
The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). In this case the known material is a hydrophobic dye, such as carbocyanine. The intended use is enhanced fluorescence upon binding to the straight hydrocarbon chain of lipids.
Regarding claim 2, Cheng teaches that wherein the carbocyanine dye is selected from the group consisting of 1, 1’-dioctadecy 1-3 ,3 ,3' ,3' -tetramethy lindocarbocyanine

Regarding claim 3, Cheng teaches that wherein the carbocyanine dye is 1,1 ' - dioctadecyl-3,3,3 ',3 '-tetramethylindocarbocyanine perchlorate (Dil) (abstract).
Regarding claim 4, Zheng teaches that wherein the polysorbate is selected from polysorbate 80 (abstract, page 873, par 3).
Regarding claim 5, Zheng teaches that wherein the sample additionally comprises a pharmaceutically active compound (therapeutic monoclonal antibody products) (title).
Regarding claim 6, Zheng teaches that wherein the pharmaceutically active compound is a protein (title).
Regarding claim 7, Zheng teaches that the method is able to determine the concentration of polysorbate in the presence of other compounds in a sample mixture (page 872, par 3). Therefore, the method is suitable for a sample additionally comprises a cosmetic compound.
Regarding claim 8, lyophilizing is a conventional way of reducing a sample’s volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797